Citation Nr: 0821145	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-23 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for sleep 
disturbance/fatigue, to include as secondary to service-
connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active duty service from April 1988 to 
September 1999 with 8 years, 7 months, and 13 days of prior 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
July 2005.  A statement of the case was issued in May 2006, 
and a substantive appeal was received in July 2006.  

A VA Form 9 was received in July 2006 in which the veteran 
marked the appropriate box to indicate that he wanted a Board 
hearing at the RO (Travel Board).  In a form received in 
November 2006, the veteran marked the appropriate box to 
indicate that he wanted a hearing before a Decision Review 
Officer (DRO) at the RO and a Travel Board hearing.  A 
hearing was scheduled for March 2007.  Per the veteran's 
request received in April 2007, the hearing was rescheduled 
for June 2007, but the veteran failed to appear.  Further, in 
a statement received in June 2007, the veteran stated that he 
did not want a Travel Board hearing.  

The veteran had perfected appeals for claims of entitlement 
to service connection for loss of memory and concentration, 
fibromyalgia, irritable bowel syndrome and for whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for undiagnosed illness.  
In a statement received in June 2007, it was noted that the 
claims were being withdrawn.  The issues are, therefore, no 
longer in appellate status.

In a statement received in May 2008, the veteran claimed 
entitlement to increased ratings for his right hip and left 
hip disabilities.  These matters are hereby referred to the 
RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that in his substantive appeal received 
in July 2006 that his service-connected bilateral hip 
arthritis, bilateral knee arthritis and left shoulder rotator 
cuff tear are causing sleep disturbance.  An August 2007 VA 
treatment record reflects the veteran reporting being unable 
to sleep due to chronic right hip pain.  

The Board notes that service connection is warranted for a 
disability, which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
United States Court of Appeals for Veterans Claims (Court) 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

It appears that the RO has denied the claim on the basis that 
the claimed sleep problems/fatigue are symptoms and do not 
constitute a separate disability.  The Board acknowledges 
that various physical disorders may result in pain which 
might affect sleep and as a result cause fatigue.  However, 
the Board also notes that sleep disorders due to medical 
conditions appear to be recognized as separate mental 
disorders in the Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV).  Under the circumstances, and to 
assist the veteran, the Board believes that an appropriate 
examination is necessary to ascertain whether the veteran 
does suffer from separate medically diagnosable disability 
manifested by sleep problems/fatigue which is related to his 
service-connected disabilities. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of the 
claimed sleep disturbance/fatigue.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
tests should be accomplished.  The 
examiner should clearly report whether 
the claimed sleep/fatigue problems are 
merely symptoms or whether a separate 
medical diagnosis of disability 
manifested by sleep disturbance/fatigue 
is warranted, to include a separate 
mental disorders in the Diagnostic and 
Statistical Manual for Mental Disorders, 
Fourth Edition, of the American 
Psychiatric Association (DSM- IV), or any 
other medically recognized sleep/fatigue 
disorder.  If a separate diagnosis of 
disability manifested by sleep 
disturbance/fatigue is warranted, then 
the examiner should respond the 
following:

     a) Is it at least as likely as not 
(a 50% or higher degree of probability) 
that such disability is causally related 
to the veteran's active duty service?

     b) Is it at least as likely as not 
(a 50% or higher degree of probability) 
that such disability is proximately due 
to or caused by the service-connected 
bilateral hip arthritis, bilateral knee 
arthritis and/or left shoulder rotator 
cuff tear?

     c) Is it at least as likely as not 
(a 50% or higher degree of probability) 
that such disability has been aggravated 
by the service-connected bilateral hip 
arthritis, bilateral knee arthritis 
and/or left shoulder rotator cuff tear?

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for the claimed disability, 
including on a secondary basis.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



